Citation Nr: 1231985	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability, to include lumbar and cervical spine disabilities.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service from July 1974 to July 1977 and from July 1980 to February 1996.  A period of service from February 1996 to May 2007 was determined to be dishonorable and serves as a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The issue was remanded for further development by the Board in June 2011 to obtain any additional treatment records and to provide the Veteran with a VA examination and nexus opinion.  The RO obtained additional VA treatment records and contacted the Veteran to request information regarding any outstanding treatment records.  The Veteran was afforded a VA examination in May 2012.  The examiner reviewed the Veteran's records and provided a nexus opinion.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran did experience a motor vehicle accident during service and had one complaint of back pain during service. 

2.  The Veteran did not experience chronic symptoms of a back disability during service, nor did she experience continuous symptoms of a back disability from separation from service.  

3.  The Veteran's current back disability is not causally or etiologically related to service, specifically it is not related to the Veteran's motor vehicle accident.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The VCAA letter to the Veteran was provided in July 2005 prior to the initial unfavorable decision in January 2006.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the June 2007 letter, prior to the most recent adjudication by the RO.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, social security records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  Additionally, the Veteran testified at a hearing before the RO, and was offered the opportunity to testify at a hearing before the Board, but she declined. 

The Veteran was afforded a VA examination in May 2012.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The VA examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, and the examination report is adequate to decide the claim of service connection.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, further examination is not necessary regarding the issue on appeal.  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  In this regard, the Board notes that the RO requested the Veteran's service records from the National Personnel Records Center (NPRC).  Unfortunately, while some service treatment records and service personnel records were obtained, it is clear that the entirety of the Veteran's service medical records could not be located.  The Veteran was informed in a January 2006 letter that VA had exhausted all possible avenues in its attempt to locate her service treatment records.  An explanation of the efforts VA made to obtain the records was provided; she was asked to provide any records she had, and she was informed that VA would decide her claim based on the evidence of record unless she submitted the records VA was unable to obtain.  As such, the Board finds that the RO complied with the requirements of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e)(1). 

Additionally, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In fact, the Board previously remanded the Veteran's claim to obtain a medical opinion of record for precisely this reason.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Back Disability

An October 1994 service treatment record shows that the Veteran was involved in a motor vehicle accident; and a January 1995 service treatment record shows that the Veteran was treated for back pain, noting that strenuous exercise could cause the treatment to fail.  

Although the evidence shows a single in-service complaint of back pain, it does not establish the existence of a chronic back disability during service, and there is no showing of continuous back problems since the end of the Veteran's final period of honorable military service which concluded in 1996.  The Board also finds that the Veteran did not experience continuous symptoms of a cervical spine disability since the conclusion of her final period of honorable service.  A May 1998 record shows that the Veteran was diagnosed with a neck strain after an on-the-job injury, and she being treated for carpal tunnel and a pinched nerve in her neck at that time.  However, this injury appears to have occurred more than two years after the conclusion of her final period of honorable service, and the Board concludes that the Veteran's statements in 1998 about symptoms which she described as having begun around 1998 are of more probative value than are the more recent assertions, made many years after service, that her current back disability is related to her honorable active service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Adding weight to the probative value of the 1998 records, the May 1998 record was for treatment purposes; and statements made for treatment purposes are more probative than those made for compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also notes that the Veteran did not claim that symptoms of her disorder began in service until after she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Finally, the Board notes that during the Veteran's treatment she noted onset in 1998, but in the May 2012 VA examination, the Veteran reported onset somewhere around 1991 or 1992, while the Veteran has claimed at other times that the back disability is a result of her car accident, which occurred in 1994.  These inconsistencies in the record weigh strongly against the Veteran's credibility to establish either the onset of back problems or the continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on these inconsistencies and the additional reasons set forth above, the Board finds the Veteran's statements regarding onset of a back disability to be not credible, and they will therefore not be afforded any weight.  

Nevertheless, because the evidence of record did show complaints of back pain and a motor vehicle accident in service, and because the evidence of record shows a current disability, the Veteran was afforded a VA examination in May 2012.  The examiner reviewed the claims file and examined the Veteran, but ultimately determined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this conclusion, the examiner provided a thorough rationale.  He noted that the Veteran reported a stiff neck after her accident that resolved, but also that the Veteran was unaware of any back problem as a result of the in-service motor vehicle accident.  The examiner noted that the Veteran's recent back pain was at the L4-L5 level, observing that she previously underwent a left L4-L5 laminectomy and a lateral recess decompression with excision of a synovial cyst in November 2005.  The Veteran had reported that this was the cause of her pain in her lower back.  

Upon physical examination, the examiner noted no objective evidence of pain in the neck or back and no evidence of painful motion, spasm, weakness, atrophy, or guarding of the neck or the back.  The examiner notes that the one complaint of back pain in service was non-specific and occurred many months after her motor vehicle accident.  He states that there is no basis for any connection with the much later lower back surgery.  The examiner notes that there is no evidence of back pain until the last 10 years.  The examiner noted no pain in the lower back until 2002, with no neck pain until 1998.  He opined that it is clear the Veteran's neck pain is related to a worker's compensation claim (which followed a neck injury in 1998).  

The examiner acknowledged the in-service motor vehicle accident and the resulting note of neck sprain, but determined that the neck pain was clearly a temporary problem, which resolved completely until her workman's compensation claim.  Finally, the examiner opined that the Veteran had experienced temporary neck pain that completely resolved in the military and did not recur until her complaint of work-related neck pain and found that she had back pain, location not specified, with no other occurrence until the left L4-L5 laminectomy.  The examiner opined that it is significantly less likely as not that the Veteran's current complaints of neck or back pains are related in any way to her active duty military service prior to February 1996 or within one year of February 1996.  It is also less likely than not that the Veteran's disabilities were caused by any incident that occurred during her honorable service.  The examiner noted that he based this opinion on her service record, her testimony before the review office in October 2008, and other statements in her claims file, as well as her computerized patient record, and post-service medical evidence.  

The Veteran has not demonstrated that she has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service neck or back pain to her present disability, the Board finds that the etiology of the Veteran's back disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as back pain, which are non-medical in nature; however she is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  However, as discussed, the Veteran's statements have not been found to be credible regarding her back disability; no medical evidence of record even suggests a relation between the Veteran's honorable military and her back disability; and the only medical opinion in the file was provided by a VA examiner in May 2012, who found that it was less likely than not that the Veteran's back disability is due to military service.  There is no contrary medical opinion of record.

In summary, the Veteran had one complaint of neck pain and one complaint of back pain during service, which the competent evidence suggests resolved as there is no additional evidence of any further complaints or treatment during the Veteran's honorable service.  The first note of a cervical spine complaint occurred in 1998, two years after the conclusion of the Veteran's  final honorable period of military service, and showed that the symptoms were related a neck injury at work that was significant enough to warrant the filing of a workman's compensation claim.  Additionally, the May 2012 VA examiner, after reviewing the Veteran's statements and records, determined that the Veteran's disability was not related to service.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a back disability.  

As the preponderance of the evidence is against the claim of service connection for a back disability, the benefit of the doubt rule is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Service connection for a back disability, to include lumbar and cervical spine disabilities, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


